OPINION — AG — ** PLEDGE CREDIT OF STATE — DELIVERIES IN FUTURE ** (1) DOES THE HIGHWAY COMMISSION HAVE AUTHORITY TO APPROVE CLAIMS FOR SUCH WORK AND TO CAUSE WARRANTS TO BE ISSUED AND DELIVERED  TO THE PAYEE WHEREOF PRIOR TO THE TIME THE WORK IS PERFORMED ? (2) IF YOU DETERMINE THE ABOVE QUESTION IN THE NEGATIVE, IS SAID COMMISSION AUTHORIZED TO APPROVE CLAIMS AND CAUSE WARRANTS TO BE ISSUED FOR THE WORK, BUT RETAIN POSSESSION THEREOF OF PLACE THE SAME IN ESCROW THIRD PERSON OR WITH A BANK, PENDING COMPLETION OF THE WORK ? — NEGATIVE TO THE FIRST QUESTION — NEGATIVE TO THE SECOND QUESTION. CITE: ARTICLE X, SECTION 15, OPINION NO. 82-051, 69 O.S. 89 [69-89], 62 O.S. 41.16 [62-41.16] (FINIS O. STEWART)